Filed 12/11/14 P. v. Boylan CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT



THE PEOPLE,                                                          B256675

                   Plaintiff and Respondent,                         (Los Angeles County
                                                                     Super. Ct. No. YA088883)
         v.

GREGORY LEE BOYLAN, JR.,

                   Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Eric C.
Taylor, Judge. Affirmed as modified.

         Richard B. Lennon, under appointment by the Court of Appeal, for Defendant and
Appellant.

         Kamala D. Harris, Attorney General, Gerald Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, and Scott A. Taryle, Deputy
Attorney General, for Plaintiff and Respondent.


                                                 **********
       Defendant Gregory Lee Boylan, Jr. was charged by information with robbery
(Pen. Code, § 211; count 1), petty theft (§ 666, subds. (a) & (b); counts 2, 4, 6 & 7), and
burglary (§ 459; counts 3 & 5), as well as having served six prior prison terms and having
one strike conviction (§§ 667, subd. (a)(1), 667.5, subd. (b), 1170, subd. (h), 1170.12).
Defendant entered a no contest plea to the robbery count, admitting his strike conviction
and one prior prison term. Defendant was sentenced to a total of five years, consisting of
the low term of two years for the robbery, doubled because of defendant’s strike
conviction. He received an additional year for his prior prison term. Defendant also
received a total of 194 days of custody credit, consisting of 169 actual days, and 25 days
of conduct credit. He was ordered to pay various fines and fees, including a restitution
fine of $280. (§ 1202.4, subd. (b)(1).)1
       Defendant now timely appeals postplea matters not requiring a certificate of
probable cause. We appointed appellate counsel to represent him. Appointed counsel
filed a brief in which no issues were raised. (People v. Wende (1979) 25 Cal. 3d 436
(Wende).) The brief included a declaration that counsel reviewed the record and sent a
letter to defendant explaining his evaluation of the record. Counsel further declared that
he advised defendant of his right, under Wende, to submit a supplemental brief.
Defendant did not file a supplemental brief with this court.
       The factual basis for the plea is as follows (as established at the preliminary
hearing): On November 12, 2013, James Campos, a loss prevention officer at a Los
Angeles County Kohl’s department store saw defendant leave the store without paying
for a set of headphones. When Campos attempted to apprehend defendant, defendant




1      We identified a potential issue with defendant’s fines, and on November 20, 2014,
issued an order proposing to adjust the fines unless we heard from the parties. Having
received responses from defendant and respondent, we are satisfied that the fines ordered
by the trial court are correct.



                                              2
pushed him. Ultimately, Campos, his partner, and a police officer were able to subdue
defendant, and he was arrested after the headphones were discovered in his possession.
      Over the course of our review, we discovered one minor error. The abstract of
judgment incorrectly reflects that defendant was to receive 251 days of conduct credit,
when the trial court awarded only 25 days of such credit. (See People v. Rowland (1988)
206 Cal. App. 3d 119, 123 [clerical errors may be corrected at any time].)
       In all other respects, we have examined the entire record, consisting of one volume
of a clerk’s transcript and one volume of a reporter’s transcript, and are satisfied that
appointed counsel fully complied with his responsibilities and that no arguable appellate
issues exist. (People v. Kelly (2006) 40 Cal. 4th 106; Wende, supra, 25 Cal. 3d 436.)
                                      DISPOSITION
       The judgment is affirmed, as modified. The superior court is directed to correct
the abstract of judgment to reflect 25 days of conduct credit. The superior court is
ordered to prepare and forward a copy of the amended abstract of judgment to the
Department of Corrections and Rehabilitation.



                                                  GRIMES, J.
       We concur:

                     BIGELOW, P. J.



                     FLIER, J.




                                              3